Citation Nr: 1547017	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-46 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for tubercular lymphadenitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1969 and from September 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran moved during the appeal period and the Los Angeles RO has taken jurisdiction of the claim.

In January 2015, the Veteran and his spouse presented testimony before the Board at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

At the Board hearing, the Veteran raised the issue of clear and unmistakable error in the Agency of Original Jurisdiction's (AOJ) reduction to a noncompensable rating for the service-connected tubercular lymphadenitis.  The undersigned informed the Veteran that such issue was not currently before the Board.  The Board informs the Veteran that if he wants to submit a claim alleging clear and unmistakable error, he should submit that claim to the AOJ and provide the rating decision with which he believes has clear and unmistakable error and the specific reasons for why he believe such error occurred.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the January 2015 hearing before the undersigned, the Veteran stated he had dull chest pains, which he believed may be related to the service-connected tubercular lymphadenitis.  The Veteran underwent VA examinations in September 2008, May 2009, and January 2010 for this disability.  There was an agreement made at the hearing that VA would provide the Veteran with a more recent VA examination to determine what residuals, if any, the Veteran has as a result of the service-connected tubercular lymphadenitis.

It is unclear whether the Veteran is receiving treatment for the service-connected tubercular lymphadenitis.  Thus, he should inform VA of any treatment so that it may assist the Veteran in obtaining these records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any medical treatment for the service-connected tubercular lymphadenitis and assist the Veteran in obtaining any identified records.  The Veteran may submit these records himself.

2.  Schedule a VA compensation examination to assess the severity of the service-connected tubercular lymphadenitis.  The claims file must be made available to and reviewed by the examiner.  All indicated tests should be completed.

The examiner is informed of the following:

* The Veteran is service connected for posttraumatic stress disorder, hypertensive heart disease with hypertension (the Veteran underwent coronary bypass surgery in March 2015), diabetes mellitus, and tubercular lymphadenitis.  The Veteran has described having a dull chest pain when asked about his current symptoms involving the tubercular lymphadenitis.

* The March 2015 VA surgical report lists multiple diagnoses pertaining to the Veteran's medical picture.

* The Veteran underwent VA examinations in September 2008, May 2009, and January 2010.  At the times of the September 2008 and January 2010 VA examinations, chest x-rays were completed.  These records are in the claims file. 

The examiner must provide a comprehensive report of his/her findings, including complete rationales for all opinions expressed and conclusions reached, citing if necessary to supporting evidence in the file.

3.  Thereafter, readjudicate the claim on appeal.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

